Title: To James Madison from Return Jonathan Meigs, 1 February 1792
From: Meigs, Return Jonathan
To: Madison, James


Dear Sir.Marietta 1st. February 1792.
I recollect that in the late session of Congress, You strongly urged the propriety of making a discrimination between the adventitious holders of Public securities & the original proprietors: but speculation prevailed—which has fixed thousands in a state of wretchedness without hope of recovery—Unless—some able independant characters will exert thier ability for thier relief. The Cincinnatis of New York, it was said, declared, that they did not wish a discrimination to be made. The declaration of a small number of Officers of one of the smallest lines of the old Army ought not to have had any effect on the deliberations of Congress in a matter of the greatest moment to the numerous objects that were to [be] affected by the determination of that matter: nor did they mean or intend to express thier Sentiment as to the right which the Army had to a compensation for the loss they sustained by the mode of the payment of their wages. Had the Sentiments of the Country been liberal or Just towards the Army at the close of the War, all dispute about discrimination, & all the evils which have followed from the depreciation of Public securities had never existed. The loss of seven Eighths of these securities has fallen upon the old Army & other Public Creditors and has been effected by Designing characters who artfully raised the populour Clamour to effect particular purposes foreign to thier then Ostensible views. The Citizens of the United States are therefore in Justice and equity bound to redress this evil. I know it will be objected, Shall we pay a great part of this Debt twice. I answer Yes. If by thier ungenerous conduct they destroyed Public Credit while these securities were in the hands of those to whom they were Justly due, & after they were by Craft & Speculation got into other hands for a song, agreed to pay thier nominal & Just value in specie, they ought to provide Funds to relieve those who have been ruined by thier own acts, and not continue a moment under the execrations of those, through whose instrumentality we are in great measure indebted for our Independance & happy Constitution. Some may (perhaps) say that the Men that composed the old Army are many of them Dead, many more too indigent & dependant to have any Influence, & the whole so dispersed as not to be able to make any efforts for redress. This is in part true. And if it is true—will the Legislature of the United States avail itself of these circumstances to seal down so many meritorious Citizens, thier Widows & Orphans to inextricable dependance & suffering. Heaven forbid it. Will not the Fathers of our Country devise & carry into effect some means of relief. When I observe our Newspaper Declamation on the Excellency of our Constitution—the happy administration of Gove[r]nment &c. &c. My feelings are extremely hurt—while I am an Eyewitness to the wretched State of so large a Class of Citizens who have a claim on this Boasted Government—for what—not for Charity: but for Justice. And shall they be denyed. If a remedy cannot be found that will reach every particular case, some general principle may be adopted in the application of the means in the hands of Government that would wipe the Tear from the Eye of unmerited Distress. Should the evil here complained of remain forever unredressed; it will be set down in the catalogue of errors, & may have its opperation at a future period in a premature dissolution of our most excellent form of Government.
I am sensible sir that by this time your patience may be tired, & One observation more shall close the disagreeable subject. The old Officer & the old Soldier who sold thier pay for two shillings & Six pence on the pound, are now taxed to pay the remaining Seventeen Shillings & Six pence, together with the Interest thereon arising—no matter whether this tax be direct, or indirect, no matter what name it bears—every yard of Cloth & every pound of Tea is charged with something to pay the seventeen Shillings & Six pence.
Calculating too much on my own public securities at the close of the war induced me to enter into business, which, involved me in Debt, & to prevent my being treated as I might possibly have been; with severity on account of Debts contracted with honorable Views & intentions, & if possible to recover my circumstances I came four Years ago to this Country. To you sir I am a Stranger & probably you will never know Me: but to a liberal Mind I hope it will be a sufficient appolegy that you are a Representative of the Free Citizens of America, & that I am a Citizen. With very great Respect & Esteem I have the honour to be your most Obedt. & humble servant
R. J. Meigs.
